Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 1 of 8 PageID 3207




                       UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


                                         CASE NO: 3:18-cv-1530-J-32JRK

 MONTPELIER   US   INSURANCE
 COMPANY       and       MESA
 UNDERWRITERS       SPECIALTY
 INSURANCE COMPANY, a foreign
 corporation,

        Plaintiff,

 v.

 PORTOFINO OF ST. AUGUSTINE,
 LLC; JOHNSON-GRAHAM-MALONE,
 INC.;   OLD      TOWN    VILLAGES
 CONDOMINIUM          ASSOCIATION,
 INC.; A.J. JOHNS, INC.; BRADCORP
 FLORIDA      II,   LLC;   BUILDER
 SERVICES GROUP, INC.; HWZ, LLC
 f/k/a HOGE-WARREN-ZIMMERMAN
 CO.; JLH ELECTRIC SERVICES, LLC;
 STRANGE LATHING & PLASTERING,
 INC.;    and     STANLEY    SMITH
 DRYWALL, INC.

        Defendants.


________________________________________//

      DEFENDANT, BUILDER SERVICES GROUP, INC.’S MOTION FOR
         PARTIAL SUMMARY JUDGMENT AND INCORPORATED
                     MEMORANDUM OF LAW
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 2 of 8 PageID 3208




      COMES NOW the Defendant, BUILDER SERVICES GROUP, INC.

(“BSG”), by and through the undersigned counsel, and pursuant to Fed. R. Civ. P.

56, hereby moves for partial summary judgment with respect to Plaintiffs’ claim in

Count V of the First Amended Complaint for Declaratory Relief (“Amended

Complaint”) (doc. 14) which is based upon BSG’s alleged duty to defend Portofino

of St. Augustine, LLC (“Portofino”), and states the following in support:

I.    Statement of Facts

      1.    Portofino was the developer of the Old Town Villages Condominium

located in St. Johns County, Florida (“Project”). Amended Complaint, ¶¶ 28-38,

Comp. Ex. “C” (doc. 14).

      2.    Defendant, Johnson-Graham-Malone, Inc. (“JGM”) was the general

contractor for the Project pursuant to written contracts with Portofino. Amended

Complaint, ¶ 38, Comp. Ex. “C” (doc. 14).

      3.    BSG was a subcontractor to JGM in connection with the construction

of the Project pursuant to multiple written subcontract agreements. Amended

Complaint, ¶ 40, Comp. Ex. “D” (PageID 2433, 2466, 2500, 2533, 2566, and 25861)

(doc. 14); BSG’s Answer and Affirmative Defenses, ¶ 40 (doc. 58). There is no




1
 These PageID numbers reference the first page of each subcontract between BSG
and JGM attached to the Amended Complaint as part of Composite Exhibit “D.”

                                         2
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 3 of 8 PageID 3209




allegation that BSG and Portofino were in direct contractual privity in connection

with the Project. See generally Amended Complaint (doc. 14).

      4.    All of BSG’s subcontracts with JGM for the Project include an identical

indemnification provision which reads:




Amended Complaint, Comp. Ex. “D” (PageID 2446, 2479, 2512, 2546, 2579, and

2599) (doc. 14). As shown, this indemnification provision does not include a duty

on the part of BSG to defend JGM in the event of claims against JGM arising out of

BSG’s work on the Project. In fact, a keyword search of each of BSG’s subcontracts

reveals that the word “defend” appears only once in each subcontract.2 See e.g.

Amended Complaint, Comp. Ex. “D” (PageID 2596) (doc. 14). The word “defense”




2
   “Defend” appears only in Paragraph 49 of each subcontract concerning JGM’s
right to withhold payment from BSG in order to defend itself from claims arising
from BSG causing damage to the Project or from BSG’s failure to pay for labor,
services, or materials used in connection with the Project. This provision of the
subcontracts is not applicable to the claim for defense raised by Plaintiffs in this
action.

                                         3
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 4 of 8 PageID 3210




does not appear anywhere in BSG’s subcontracts. Amended Complaint, Comp. Ex.

“D” (PageID 2433-2621) (doc. 14).

        5.    Nonetheless, the Plaintiffs in this action, Portofino’s insurers, allege in

Count V of the Amended Complaint that:




        6.    The plain language of BSG’s subcontracts establish that BSG has no

contractual duty to defend JGM and, therefore, no “pass through” duty to defend

Portofino in connection with the claims at issue in the “Underlying Action.”3

II.     Concise Statement of Relief Sought

        Based upon the undisputed material facts recited supra, and the legal authority

discussed infra, BSG is entitled to summary judgment as to Count V of the Amended



3
    “Underlying Action” is as defined in Paragraph 29 of the Amended Complaint.

                                            4
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 5 of 8 PageID 3211




Complaint as it relates to Plaintiffs’ request that this Court find and declare that BSG

owes defense obligations to Portofino (or to the Plaintiffs) for the claims and

damages at issue in the Underlying Action.

III.   Argument and Memorandum of Law

       A duty to defend “is purely a statutory or contractual duty.” Allstate Ins. Co.

v. RJT Enterprises, Inc., 692 So. 2d 142, 144 (Fla. 1997). There is no common law

duty to defend. Id. As such, “in the absence of an express statutory or contractual

duty to defend, there is no such duty.” Id.; see also Budget Rent A Car Systems, Inc.

v. Taylor, 626 So. 2d 976, 979 (Fla. 4th DCA 1993) (“It seems to us that if there is

no contractual duty to defend in the parties’ contract then there is no duty to

defend.”).

       Here, BSG’s subcontracts with JGM are devoid of any express duty on the

part of BSG to defend JGM from claims or legal actions brought by third parties

against JGM allegedly arising out of BSG’s faulty performance of its scope of work

on the Project, such as in the Underlying Action. Because “there is no contractual

duty to defend in the parties’ contract then” BSG has no obligation to defend JGM

in connection with the Underlying Action. Id.

       Although it is somewhat unclear, it appears that Plaintiffs contend that

Portofino was an intended third-party beneficiary of BSG’s subcontracts with JGM

and, as such, BSG’s alleged duties to defend JGM against the Underlying Action



                                           5
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 6 of 8 PageID 3212




somehow “pass through” to Portofino. Even if Portofino was an intended third-party

beneficiary of BSG’s subcontracts with JGM, which BSG vehemently disputes,

Portofino would not be entitled to a defense of the Underlying Action from BSG. A

third-party beneficiary “cannot have rights greater than the contracting party through

whom it claims.” Moorings Development Co., Inc. v. Porpoise Bay Co., Inc., 487

So. 2d 60, 62 (Fla. 4th DCA 1986). As shown, JGM has no contractual right to a

defense of the Underlying Action from BSG, so neither does Portofino (even if it is

an intended third-party beneficiary of BSG’s subcontracts).

      To the extent the Plaintiffs are alternatively alleging that JGM’s contractual

duties towards Portofino under the prime contracts were somehow “crammed down”

to or assumed by BSG and the other subcontractors such that BSG owes a defense

obligation to Portofino, that argument must also fail. A review of the prime contracts

between JGM and Portofino shows that JGM undertook a duty to defend Portofino

only with respect to claims for royalty, patent, and license infringement. Amended

Complaint, Comp. Ex. “C” (PageID 1820, 1884, and 1948). Such claims are not at

issue in the Underlying Action. Amended Complaint, ¶ 34. Because JGM has no

contractual duty to defend Portofino (outside of the referenced infringement claims),

then BSG similarly has no duty even if it did indeed assume all of JGM’s contractual

obligations to Portofino.




                                          6
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 7 of 8 PageID 3213




      This issue is ripe for summary judgment because it hinges entirely on a matter

of law – interpreting the plain language of the written contracts attached to the

Amended Complaint. Central Nat’l Bank v. Palmer, 806 F. Supp. 253, 256 (M.D.

Fla. 1992). That plain language is devoid of any expression of a duty on the part of

BSG to defend JGM from construction defect claims such as the Underlying Action.

As such, Portofino has no right to a defense from BSG, even if it was an intended

third-party beneficiary of BSG’s subcontracts with JGM.

      WHEREFORE, Builder Services Group, Inc. respectfully requests that this

Court enter an Order awarding a partial summary judgment in its favor as to

Plaintiffs’ claims in Count V of the Amended Complaint based upon an alleged duty

to defend Portofino or the Plaintiffs, and awarding it any further relief the Court

deems just and proper.

                          CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of December, 2019, a true and correct

copy of the foregoing was filed via the Middle District of Florida CM/ECF Filing

Portal, which will deliver electronic copies of this filing to the designated e-mail

addresses for all counsel of record.




                                         7
Case 3:18-cv-01530-TJC-JRK Document 96 Filed 12/06/19 Page 8 of 8 PageID 3214




                                               BAIRD LAW, PLLC


                                               ________________________
                                               EDDIE BAIRD, ESQ.
                                               Fla. Bar No.: 498629
                                               TRAVIS FULFORD, ESQ.
                                               Fla. Bar No.: 647756
                                               1104 Solana Avenue
                                               Winter Park, FL 32789
                                               Phone: (407) 906-7615
                                               Email: eddie@baird.law
                                               Email: travis@baird.law
                                               Counsel for Defendant,
                                               Builder Services Group, Inc.




                                      8
